Citation Nr: 0127626	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  95-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating greater than 10 percent for a 
compression deformity at T7.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
February 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which established service connection 
for chondromalacia of the patella, right and left knees, and 
for a compression deformity at T7, and assigned zero percent 
evaluations.

In a September 2000 decision, the Board disposed of the issue 
of entitlement to a compensable evaluation for the right and 
left knee disabilities, and remanded the issue concerning 
entitlement to a compensable rating for the T7 deformity for 
further development.  In an August 2000 rating decision, the 
RO granted a 10 percent rating for the T7 deformity, 
effective the date of original entitlement to service 
connection.  This matter is now returned to the Board.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
support his claim, obtained all relevant evidence designated 
by the veteran, and provided the veteran with a VA medical 
examination to substantiate his claim of entitlement to a 
higher disability rating.

2.  The thoracic spine disability is manifested by subjective 
complaints of pain, with no radiographic evidence confirming 
a vertebral body deformity and no objective evidence of 
abnormality or disability shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for thoracic spine compression deformity at T 7 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285, 5291 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that in May 1991 the veteran 
was treated for upper back pain of two months duration.  The 
pain began when he was playing football.  Sit-ups and 
twisting motions were said to aggravate his back pain, which 
radiated to the lower back.  He described the pain as located 
just distal of the scapula and lateral of the spinal column.  
Range of motion was full in all planes and he had no 
tenderness to palpation.  The assessment was rule out muscle 
strain.  A July 1991 treatment record reveals that the 
veteran was seen for complaints of low back pain, with no 
history of trauma.  He had a temperature of 101 degrees.  The 
pain was described as located in the low back with no 
radiation to the legs.  Running increased the pain and 
extension of the chest decreased it.  The assessment was rule 
out muscle spasm.  In March 1992, he injured his right 
shoulder during a basketball game when he ran into a wall.  
The assessment was right shoulder contusion.  An October 1993 
X-ray report reflects an impression of apparent post 
traumatic or post surgical changes involving the lateral 
aspect of the right clavicle.  

In November 1993, the veteran was in a motor vehicle rollover 
accident.  The hospital report reflects that he was driving 
while intoxicated and had complaints of low back pain 
afterwards.  A November X-ray report reflects findings of a 
mild anterior compression deformity involving the body of T7 
that was "of uncertain age."  The December 1993 separation 
examination report of medical history reflects subjective 
complaints of recurrent back pain.  The separation 
examination revealed no clinical findings of a back 
abnormality.  

The report of an October 1994 VA examination reflects 
complaints of recurrent low back pain and popping without any 
radiation.  The objective examination was limited to the 
lumbar spine, with a finding of some tenderness of the 
spinous processes at 3, 4 and 5.  The impression was 
mechanical low back pain without radiation, and with 
essentially negative examination except for some tenderness 
on pressure on the spinous processes at 3, 4 and 5.  An 
October 1994 X-ray report notes normal lumbar spine findings, 
with no mention of the thoracic spine. 

By rating decision dated in December 1994, the RO granted 
service connection for the compression deformity at T7, and 
assigned a zero percent evaluation.  The veteran appealed 
this decision.  In September 2000, the Board remanded this 
matter in order to afford the veteran an opportunity to 
undergo a VA examination.  The veteran was also given the 
opportunity to submit additional medical evidence.

The report of a December 2000 VA orthopedic examination 
reflects a history of upper and mid-back pain.  The area was 
described by the veteran as hurting daily and feeling 
"tight."  Coughing and sneezing did not aggravate the pain.  
There was occasional pain going down from the thoracic spine 
to the lower back and down to the posterior aspect of the 
upper thigh on the right, but otherwise there was no 
radiating lower extremity pain or paresthesias either right 
or left.  Examination revealed that the veteran walked with a 
normal gait, and could walk on his heels and toes without 
difficulty or complaint of pain.  His pelvis was level and he 
had no complaint of pain on midline percussion of the spine.  
There was no tenderness to palpation and no muscle spasm.  
Seated straight leg raising was negative bilaterally.  Deep 
tendon reflexes were 2 plus and symmetric bilaterally.  Range 
of motion of what was described as the thoracic lumbar spine 
was 100 degrees flexion, 30 degrees extension, and 35 degrees 
side bending right and left.  There were no complaints of 
pain on motion.  The assessments were undiagnosed disorder of 
the thoracic spine, pending an X-ray report, which was not 
yet available, and possible strain.  The examiner noted that 
with respect to the various (DeLuca) factors, there was no 
functional impairment of the thoracic spine, including no 
loss of motion.  The examiner stated that the veteran's 
subjective complaints were not consistent with any 
objectively demonstrated abnormalities.  

The report of a VA neurological examination in December 2000 
reflects that the examiner reviewed the claims file.  The 
veteran's complaints of pain were described as mid-scapular 
pain, which radiated to both shoulders, as well as some neck 
pain, greater on the right.  The examiner reported that in 
the veteran's "notes" it was stated that he had been found 
to have a T-7 compression deformity apparently picked up on a 
chest X-ray.  The veteran denied any significant trauma to 
the spine and could not figure out how this deformity 
occurred.  Although the veteran did describe mid-spine pain, 
this was really described as occurring in the intrascapular 
region and medial scapular region.  He did not truly have 
pain in the mid to lower
thoracic region.  Of note was the fact that the X-ray reports 
in the claims file reflected normal findings in the cervical 
spine region.  The veteran was described as otherwise healthy 
and able to lift weights.  He described sometimes 
experiencing pain in the scapular region when he worked and 
that at times he would awaken due to his right hand becoming 
numb.  On physical examination, there were no visible 
deformities and no scoliosis of the spine.  The cervical 
spine had normal range of motion. There was no tenderness to 
percussion over the entire spine and strength was normal in 
all four extremities.  The rest of the neurological 
examination was normal, except for findings of a Tinel's sign 
elicited at the right wrist.  

The impression was of objective X-ray finding of a thoracic 
deformity of unknown origin.  The examiner explained that 
usually when a thoracic abnormality was seen in the setting 
of no pathological bone, it was traumatic in nature.  It was 
noted that although the veteran did not recall any antecedent 
trauma, he must have sustained some trauma either in the 
documented motor vehicle accident or perhaps during a sports 
injury.  The examiner's opinion was that the veteran's pain 
in the scapular region, the right shoulder and right arm was 
completely unrelated to the compression deformity, which was 
described as usually a "self limiting" injury.  The 
examiner also noted that the deformity did not correlate with 
the area where the veteran experienced pain.  The examiner 
also opined that the veteran had a carpal tunnel syndrome on 
the right side and some possible cervical spine spondylosis, 
although he did not demonstrate a cervical radiculopathy.  
Upon review of the results of electrodiagnostic studies, the 
neurological examiner diagnosed bilateral carpal tunnel 
syndrome, right greater than left, and bilateral mild ulnar 
entrapments.  Cervical spine and thoracic spine films were 
described as normal.  

The corresponding VA X-ray report of December 2000, which 
addresses the thoracic spine, reflects an impression of no 
significant abnormalities identified, with no definite 
evidence for prior compression fracture or deformity at T7.  

By rating decision dated in August 2001, the RO awarded a 10 
percent evaluation for the veteran's compression deformity at 
T7.  The 10 percent evaluation was effective the date of 
original entitlement in February 1994.  

Initial Matters--VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Also, VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The Board is satisfied that the veteran has been informed of 
all the requirements necessary to substantiate his claim as 
contemplated under the VCAA.  He has been provided a copy of 
the rating decisions, which granted service connection for 
thoracic spine disorder and assigned a 10 percent rating.  He 
was also issued a Statement of the Case and Supplemental 
Statement of the Case on that matter containing a procedural 
history, relevant laws and regulations, and a detailed 
explanation of the reasons and bases for the decision.  In a 
November 1996 letter, the RO requested the veteran provide 
information regarding any private medical treatment or VA 
treatment he may have received, and the veteran did not 
respond.   There is no contention of any outstanding evidence 
that would support the claim.  Accordingly, there is no need 
to remand the case to the RO for consideration under the new 
legislation inasmuch as the RO has essentially met the 
requirements of the VCAA or for additional medical records.  
The Board has also considered whether the veteran would be 
prejudiced by its review under the VCAA in the first instance 
and finds no prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Analysis

The veteran is appealing the original assignment of a 
disability rating for his thoracic spine disorder.  In such 
cases, separate evaluations may be assigned for separate 
periods of time if warranted by the competent evidence of 
record, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The RO has assigned the 10 percent 
evaluation for this disorder dating back to the time of 
original entitlement.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45.

Diagnostic Code 5285 for the residuals of fractures of the 
vertebrae provides a 100 percent evaluation with cord 
involvement and the veteran being bedridden or requiring long 
leg braces.  Lesser cord involvement is to be evaluated based 
on limitation of motion or nerve paralysis.  A 60 percent 
evaluation applies if there is no cord involvement, but 
evidence of abnormal mobility requiring a neck brace.  If 
there is no abnormal mobility requiring a neck brace, the 
disorder is to be evaluated based on limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body. 38 C.F.R. § 4.71a.

Diagnostic Code 5291 for limitation of motion of the dorsal 
(thoracic) spine provides 10 percent ratings if the 
limitation is moderate or severe and a zero percent rating if 
the limitation of motion is slight.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The service-connected thoracic spine disability is manifested 
by subjective complaints of pain, without limitation of 
motion.  Additionally, although there is prior evidence of a 
vertebral body deformity, the most recent VA examination 
report of December 2000 raises the question of whether such a 
deformity exists.  The December 2000 X-ray report 
specifically shows no such deformity.  The pain of which the 
veteran complained at the December 2000 VA examination was in 
the scapular region, the right shoulder and right arm, and 
was noted by the neurological examiner to be completely 
unrelated to the compression deformity.  Instead, it was 
attributed to a nonservice-connected disability.  
Nevertheless, service connection has been granted for a 
compression deformity of the thoracic spine at the T7 level 
and a 10 percent rating has been assigned.  According to the 
August 2000 supplemental statement of the case, the 10 
percent rating is based on pain without significant 
limitation of motion, even though the reported pain for the 
most part appears, by medical opinion, to be unrelated to the 
7th thoracic vertebra.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  According to 
Diagnostic Code 5291, a 10 percent rating is the maximum 
rating available for limitation of motion of the thoracic 
spine.  The medical evidence shows no limitation of motion of 
the thoracic spine and there is no evidence of spasm.  The 10 
percent was assigned to compensate for the veteran's 
complaints of pain, and he is receiving the maximum under 
Code 5291.  There is no basis for yet a higher rating based 
on pain or other functional limitations and such need not be 
further addressed.  The medical evidence also does not show 
that the thoracic spine is ankylosed so as to warrant 
consideration of a higher rating under Diagnostic Code 5287.   

The evidence shows that the service-connected disability does 
not result in any cord involvement, abnormal mobility 
requiring a neck brace, or muscle spasms.  In accordance with 
Diagnostic Code 5285, 10 percent should be added for a 
demonstrable deformity of a vertebral body.  However, despite 
the RO's characterization of the disorder as "compression 
deformity T-7," the radiographic evidence does not establish 
an actual deformity of the vertebral body at any time since 
the veteran's separation from service.  Thus, an additional 
10 percent is not warranted.  
A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria. 38 C.F.R. § 3.321(b)(1).  The 
veteran's service connected thoracic spine disability, which 
is shown on most recent examination to be essentially 
nonexistent, has not resulted in any hospitalizations or in 
marked interference with employment so as to render 
impractical the application of the regular schedular 
criteria.  Accordingly, remand of the case to the RO for 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

Finally, the Board has considered the provisions of the 
Fenderson case pertaining to staged ratings.  In that regard, 
although the appellant's thoracic spine disability was 
initially rated as zero percent disabling and the RO later 
increased the rating to 10 percent, the 10 percent was 
assigned retroactively for the entire period since his 
separation from service.  There is no period during which the 
criteria for a rating higher than 10 percent have been 
satisfied.

For the reasons shown above, the Board has determined that 
the preponderance of the competent and credible evidence is 
against the claim of entitlement to a disability rating in 
excess of 10 percent for the compression deformity of the 
thoracic spine.

ORDER

Entitlement to an evaluation in excess of 10 percent for a 
compression deformity of the thoracic spine at T7 is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

